COURT OF CHANCERY
                                    OF THE
                              STATE OF DELAWARE
KIM E. AYVAZIAN                                                     CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                        34 The Circle
                                                                 GEORGETOWN, DELAWARE 19947
                                                                              AND
                                                              LEONARD L. WILLIAMS JUSTICE CENTER
                                                               500 NORTH KING STREET, SUITE 11400
                                                                WILMINGTON, DELAWARE 19980-3734




                                              March 2, 2017

Andrea C. Beck
260 Golden Plover Drive
Smyrna, DE 19977

Brian Thomas McNelis, Esquire
Young & McNelis
300 South State Street
Dover, DE 19901

RE:      Andrea C. Beck v. John Greim and Bombay Woods Maintenance Corp.
         C.A. No. 10223-MA
Dear Ms. Beck and Counsel:

         On July 22, 2016,1 Vice-Chancellor Montgomery-Reeves issued a Letter

Opinion and Order addressing Plaintiff Andrea Beck’s exceptions to my Final

Report dated February 22, 2016.2 The Vice-Chancellor denied in part and granted

in part Beck’s exceptions.     Specifically, the Vice-Chancellor agreed with my

conclusion that Beck’s purported corporate mismanagement or misconduct claims

against Defendant John A. Greim and anyone else on behalf of Defendant Bombay

Woods Maintenance Corporation (hereinafter “Bombay Woods”) are derivative

1
    Docket Items (“DI”) 94 & 95.
                                     Page 1 of 5
claims and that Beck must be represented by counsel to pursue them. The Vice-

Chancellor also agreed with my conclusion that Beck’s claims of harassment and

threatening behavior by Greim fell outside the subject matter jurisdiction of this

Court. However, to the extent that Beck is challenging her removal as director and

treasurer from the Board of Directors of Bombay Woods, the Vice-Chancellor

disagreed with my recommendation and ruled instead that Beck may proceed pro

se in pursuing an action under 8 Del. C. § 225.        The Vice-Chancellor then

remanded for my initial determination the issue of whether Beck’s claims

regarding the alleged failure by Greim to maintain the community’s common

interest areas are derivative claims or whether these claims may be pursued by

Beck pro se under 10 Del. C. § 348.

        On October 10, 2016,3 I issued a draft report following the Vice-

Chancellor’s remand order. In the draft report, I concluded that Beck’s complaint

does not set forth a valid Section 348 claim because she is not seeking enforcement

of the subdivision’s deed restrictions. Instead, Beck’s complaint recites Greim’s

alleged failure to enforce the architectural review process and to maintain the

common interest areas as further examples of Greim’s misconduct and

mismanagement of the corporation. Therefore, I concluded that these allegations

were also derivative claims.


2
    DI 71.
                                      Page 2 of 5
      Beck has taken exception to my draft report. Her opening and reply briefs,

however, are mostly incomprehensible.4 They do not contain legal argument, but

instead are couched in the form of numerous questions to the Court.5 They are also

replete with irrelevant information. Nothing in Beck’s briefs persuades me to alter

my previous conclusions and recommendations. As recited in Beck’s prayer for

relief, Beck is seeking an order:

      a. Awarding Petitioners’ cost and immediate recovery of this hearing filing
         fees and expenses of $400.00, plus
      b. Resolve-Reimbursement of the loss of 2013 and 2014 Bombay Woods
         Maintenance Corporation’s forecasted annual dues in the amount of
         $42,636. Due to failure to collect funds (so voted and approved budgets
         by the members of the corporation) and due to unauthorized possession
         and disbursement of community funds.
      c. Further recognition: Out of the $42,636., 33% of delinquent dues at 18%
         annually ($14,069.88 x 18%) totaling $2532.57, and monthly interest
         (non-compounding interest) of 10% ($1,406.98 for 12 months), totaling
         $16,883.86 with a final total of $62052.44, as so delegated by the deed
         restrictions. (Exhibit 17) Restrictions: Page 7 paragraph C)




3
  DI 103.
4
  DI 107 & 109.
5
  One of Beck’s questions is: why did I not consider Vice Chancellor Parsons’
decision in Adams v. Calvarese Farms Maintenance Corporation, Inc., 2010 WL
3640819 (Del. Ch. Sept. 17, 2010)? The short answer is that Beck previously had
not cited the Adams case in her briefs. Even if she had, the issue whether the
plaintiff in Adams could proceed pro se with her derivative claims was never
addressed by Vice Chancellor Parsons. In this case, Vice Chancellor Montgomery-
Reeves has already ruled that Beck cannot proceed pro se with her purported
corporate mismanagement or misconduct claims against Greim or anyone else on
behalf of the corporation.
                                     Page 3 of 5
        d. Court filing fees; March 3, 2014, in the amount of $40., with an
           additional time lost of 2 hours at $45 per hour totaling $90. August 19,
           2014. $15.00.
        e. Out of pocket expenses unpaid by corporation of $166.75, (postage,
           certified mail and office supplies per letter dated, March 7, 2014,
           (Exhibit 21).
        f. The cost of printing Community letter dated June 21, 2014, (2 sided, 153
           count. $97.28, (Exhibit 22).
        g. All legal fees incurred by Respondent and Respondent’s Appointees,
           (excluding Corporation’s members). Per Restriction document “if acted
           in good faith”. Mr. Greim repeatedly was made aware of Delaware Laws
           and given numerous opportunities to correct the situation but chose to
           ignore. The Appointees had a responsibility to guide Mr. Greim to obey
           laws and the corporation’s mandating documents. (Exhibit 17)
           Restrictions: Page 3, Item 5, Paragraph 3.
        h. All above items to be paid by Respondent and Appointees excluding the
           Corporation’s Members.
        i. Return all accounting and corporation records.
        j. Immediate removal of current officers due to misconduct.
        k. Deny Respondent’s and Appointee’s eligibility to fill future positions
           within this corporation until the successful completion of adult leadership
           and community building courses.
        l. Respondent ordered to write a letter of apology to the community for the
           confusion and loss of trust an any other actions or remedies that this
           honorable court deems helpful for the restoration of the comminutes’
           [sic] confidence to promote future participation and funding.
        m. Allow Petitioner continued service as Director of Bombay Woods
           Maintenance Corporation through the ended term in 2015 and through
           the natural election process.6

          Nowhere in her prayer for relief does Beck seek enforcement of the

architectural review process or improvements to the upkeep of the community’s

common interest areas (e.g., the landscaping, jogging path, and storm water


6
    Petitioner’s “Complaint: Cease and Desist.” DI 1.
                                       Page 4 of 5
retention ponds). Therefore, I am adopting my draft report as my final report, as

modified herein, and recommending that the Court dismiss Beck’s so-called

Section 348 count with prejudice. The parties are referred to Court of Chancery

Rule 144 for the process of taking exception to a Master’s Final Report.

                                              Respectfully,


                                              /s/ Kim E. Ayvazian
                                              Kim E. Ayvazian
                                              Master in Chancery

KEA/kekz




                                     Page 5 of 5